DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims with similar subject, none of the prior art of record disclose “storing, in a computer platform, at least one output metric dataset that characterizes an output condition for the orchard site of at least one of the following output conditions: detecting disease, detecting salt damage, detecting soil problems, and detecting generic anomalies; executing, on the computer platform, machine-learning techniques, to generate an orchard data learned model to predict at least one of the output conditions from the site and crop dataset by correlating one or more of the variables of the site and crop dataset to one or more of the output metrics; storing, in the computer platform, at least one satellite image associated with a lot under analysis from the orchard site; storing, in the computer platform, at least one reflectance dataset comprising data that identifies at least one band of frequencies, detectable from the satellite image, that predicts at least one of the output conditions on the orchard site; and processing the site and crop datasets, the reflectance dataset and the satellite image in a precision agriculture management model, operating on the computer platform, to predict a propensity for existence of at least one of the output conditions for 
Therefore, in light of the applicant’s arguments of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


April 10, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662